Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The articles and foreign patent documents cited in the information disclosure statement of 26 February 2021 are found in the parent application 15/772498. The cited foreign patent documents have been considered with respect to the reasons given in parent application 15/772498.
Specification
The disclosure is objected to because of the following informalities: 
The status of the parent application needs to be updated in the continuing data state added to page 1 of the specification.  
Paragraph [0008] refers to claims 1, 9, 12 and 13 but these claims have been canceled. Thus the claimed subject matter being referred in this pargraph is no longer present in the disclosure. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 16 and 18 are identical claims. Claims 22 and 26 are duplicate claims since they cover the same subject matter. 
Applicant is advised that should claims 16 and  22 be found allowable, claims 18 and 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 17 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10,968,388. This is a statutory double patenting rejection.
Claim 17 in this application and patented claim 3 are duplicate claims since they cover the same subject matter.
25 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,968,388. This is a statutory double patenting rejection.
	Claim 25 in this application and patented claim 8 are duplicate claims since they cover the same subject matter.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13 of U.S. Patent No. 10,968,388. Although the claims at issue are not identical, they are not patentably distinct from each other.
	The subject matter of patented claims 1 and 2 suggest the phosphor of claims 15, 16 and 18 in that the emission maximum range claimed in patented claim 1 falls within that of claim 15, while the elements which comprise the phosphor and the half-width range of the phosphor in patented claim 2 is the same as the elements of claims 16, and 18 and the same as the half-width range of claim 15.
	The subject matter of patented claims 1 and 12 suggest the phosphor of claim 19 in that the emission maximum range claimed in patented claim 1 falls within that of claim 15, while the elements which comprise the phosphor and the half-width range of the phosphor in patented claim 13 is the same as the elements of claim 19 and the same as the half-width range of claim 15.

	The combinations of the teachings in patented claims 1, 3 and 5 suggest the phosphor of claim 19 in that the emission maximum range claimed in patented claim 1 falls within that of claim 15, the half-width range of the phosphor in patented claim 3 is the same as the half-width range of claim 15 and the composition of the phosphor of patented claim 5 is the same as that of claim 19. 
	The combinations of the teachings in patented claims 1, 3 and 6 suggest the phosphor of claim 20 in that the emission maximum range claimed in patented claim 1 falls within that of claim 15, the half-width range of the phosphor in patented claim 3 is the same as the half-width range of claim 15 and the precursor composition of the phosphor of patented claim 6 is the same as that of claim 20. 
	The combinations of the teachings in patented claims 1, 3 and 7 suggest the phosphor of claim 21 in that the emission maximum range claimed in patented claim 1 falls within that of claim 15, the half-width range of the phosphor in patented claim 3 is the same as the half-width range of claim 15 and the composition of the phosphor of patented claim 7 is the same as that of claim 21. 
	The combinations of the teachings in patented claims 1, 3 and 8 suggest the phosphor of claim 22 in that the emission maximum range claimed in patented claim 1 falls within that of claim 15, the half-width range of the phosphor in patented claim 3 is the same as the half-width range of claim 15 and the dominant wavelength range of claim 8 is the same as that of claim 22. 

	The combinations of the teachings in patented claims 1, 8 and 2 or 13 suggest the phosphor of claims 24, 27 and 28 in that the emission maximum range claimed in patented claim 1 falls within that of claim 23, the half-width range of the phosphor in patented claims 2 and 13 is the same as the half-width range of claims 24 and 26, the dominant wavelength range of claim 8 is the same as that of claim 23 and the elements of claims 2 and 13 are those of claims 24, 27 and 28, respectfully. 
	The combinations of the teachings in patented claims 1, 8 and 6 suggest the phosphor of claim 29 in that the emission maximum range claimed in patented claim 1 falls within that of claim 23, the dominant wavelength range of claim 8 is the same as that of claim 23 and the precursor composition of the phosphor of patented claim 6 is the same as that of claim 29. 
	The combinations of the teachings in patented claims 1, 8 and 7 suggest the phosphor of claim 30 in that the emission maximum range claimed in patented claim 1 falls within that of claim 23, the dominant wavelength range of claim 8 is the same as that of claim 23 and the composition of the phosphor of patented claim 7 is the same as that of claim 30. 
	The process of patented claim 9 suggests that of claim 31 in that it teaches a red-emitting phosphor comprising a Eu+2 nitridoaluminate comprising an emission maximum in the range of 610-640 nm where the staring materials are those of claim 31. The process of claim 9 also suggests the phosphor of claim 33 since the patented emission maximum range overlaps that of claim 33. 

	The combinations of the teachings in patented claims 1, 6 and 7 suggest the phosphor of claim 32 in that the emission maximum range claimed in patented claim 1 falls within that of claim 31, the precursor composition of the phosphor of patented claim 6 is the same as that of claim 31 and the formula of claim 7 is the same as that of claim 34.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/21/22